Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 1 of 21 PAGEID #: 1618




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


LUIS ANTONIO AGUILAR
MARQUINEZ, et al.,                                                        Case No. 1:20-mc-042

                        Plaintiffs,                                       Dlott, J.
                                                                          Bowman, M.J.
        v.


DOLE FOOD COMPANY INC., et al.,

                        Defendants.


                            MEMORANDUM OPINION AND ORDER

        On November 4, 2020, The Cincinnati Enquirer, a division of Gannett GP Media,

Inc. (“The Enquirer”) filed a motion to quash a subpoena pertaining to an underlying

lawsuit in the District Court of Delaware. See Marquinez v. Dole Food Company Inc.,

Case No. 1:12-cv-695-RGA-SRF. The subpoena directs the Enquirer to appear and give

testimony, and to produce 15 categories of documents that generally relate to an

investigative journalism article (“the Article”) that was initially published on May 3, 1998,

but subsequently retracted by The Enquirer. For the following reasons, The Enquirer’s

motion to quash is granted.1




1
 Based upon the extensive briefing and exhibits, which include the transcripts of two hearings held by other
courts encompassing nearly identical discovery requests, oral argument is unnecessary for disposition of
the pending motion.
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 2 of 21 PAGEID #: 1619




        I.       Background

                 A. The Underlying Delaware Case: Case No. 1:12-cv-695-RGA

        In the underlying Delaware lawsuit, Plaintiffs, who are foreign nationals, allege that

multiple U.S. corporations exposed them to a toxic pesticide while Plaintiffs were working

on banana plantations in Ecuador, Costa Rica, and Panama in the 1960s through the

1980s. (May 31, 2012 Complaint).2 The pesticide was not used after 1985. (Doc. 2-2 at

22, PageID 153). Relevant to the subpoena at issue, Plaintiffs allege that a group referred

to as the “Chiquita Defendants” (hereafter “Chiquita”) is liable based upon Plaintiffs’

exposure to the pesticide in “Costa Rica or Panama.” (Complaint at ¶¶29, 31, 44). The

2012 Marquinez complaint generally alleges exposure to the pesticide in Ecuador on

farms owned or controlled by other corporate Defendants. Chiquita has denied under

oath that it owned, operated, or otherwise controlled banana plantations in Ecuador

during the relevant years at issue. (Doc. 9, Exh. 1-3).3

        Notwithstanding the lack of any direct allegation concerning Chiquita’s control or

ownership of farms in Ecuador in the original complaint, Plaintiffs now characterize the

Marquinez claims against Chiquita as involving “injuries from exposure to DBCP

sustained on banana plantations in Ecuador, because of Chiquita’s participation and



2
 Plaintiffs’ counsel filed multiple cases containing similar allegations. Pursuant to the parties’ stipulation,
the Marquinez case was consolidated solely for pretrial management purposes on November 29, 2012 with
a second case, Chavez v. Dole Food Co., Case No.1:12-cv-697-RGA. (See Docs. 47, 48 in Case No. 1:12-
cv-695-RGA). The Chavez action itself consists of six cases separately consolidated under that case
number.
3
 Plaintiffs argue that Chiquita’s denial of control contradicts statements in Annual Reports by its
predecessor companies that those companies entered into contracts with “Associate Producers” in
Ecuador. (Doc. 9-4).

                                                      2
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 3 of 21 PAGEID #: 1620




assistance in licensing DBCP and keeping it on the market or its acts furthering the

conspiracy among the various Defendants to place and keep DBCP on the market, or its

operation and control of the plantations where Plaintiffs sustained their injurious

exposures to the toxic chemical.” (Doc. 9 at 10, PageID 295, emphasis added). Plaintiffs

allege that the documents underlying the publication of the Article as well as documents

relating to lawsuits filed after the publication of the Article will help them prove claims

relating to their Ecuadoran exposure attributable to Chiquita.

              B. The Article

       On May 3, 1998, some 13 years after the last use of the pesticide at the heart of

the underlying litigation, The Enquirer published an 18-page Article entitled “CHIQUITA

SECRETS REVEALED: Hidden control crucial to overseas empire” (previously

referenced as “the Article”). The article was one of a series of articles in a multi-part

exposé spanning a wide range of topics about Chiquita’s business practices in several

countries in Latin America, published under the byline of journalists Michael Gallagher

and Cameron McWhirter.

       The specific Article that is the focus of the subpoena makes no mention of the

pesticide at issue in the underlying lawsuit. Instead, the Article posits that Chiquita

“secretly controls dozens of supposedly independent banana companies in Latin

America” “through an international trust structure designed to avoid restrictions of land

ownership and national security laws.” (Doc. 2-1 at 10, PageID 30). Although the Article

focused on Honduras, the Article reported that “nominee” and “trust” types of ownership,



                                            3
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 4 of 21 PAGEID #: 1621




as well as subsidiary ownership, were used in Guatemala and Columbia. At the end of

the 18-page Article is a short 7-paragraph section that references Ecuador. The final

section on Ecuador leads with the statement that Chiquita “used the trust structure to set

up supposedly independent banana farm companies in Ecuador,” citing as source

material a “March 1992 internal company report.” The Article states that the report,

allegedly written by “Chiquita financial analyst Paul M. White” (hereafter “White report”),

describes “the company’s rationale for restructuring its Ecuadoran operations….” (Doc.

2-1 at 14, PageID 34). The 7-paragraph Ecuador section also cites to and quotes from a

February 1992 “internal memo from Chiquita lawyer David Hills” that allegedly describes

“how the company’s Ecuadoran operations would be restructured under foreign trusts….”

(Id., emphasis added). It is clear from the quotations that the Hills memo discusses then

future plans by Chiquita, post-dating the February 1992 memo. The Article concludes:

“The restructuring outlined in Mr. Hills’ memo never became fully operational because

there was glut of bananas in the European market and prices plummeted in 1992, forcing

the banana company to halt its expansion plans in [Ecuador] at that time….” (Id.)

       A number of lawsuits quickly arose after publication of the series of articles - in part

because the exposé used voicemails that had been illegally obtained from Chiquita’s

voicemail system by lead reporter Michael Gallagher and a former Chiquita in-house

lawyer, George Ventura.4 In one case, the Sixth Circuit summarized the fallout:




4
 The second reporter, Cameron McWhirter, was not alleged to have any knowledge of the wrongdoing by
his co-author.

                                                 4
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 5 of 21 PAGEID #: 1622




       [A] few weeks after the initial publication…, Chiquita demonstrated to the
       newspaper that Gallagher had illegally invaded the voice-mail system.

       As a result of these revelations, the Enquirer fired Gallagher on June 26,
       1998, and demanded, both orally and in writing, that he return all Enquirer
       property in his possession including files, tape recordings, and notes. The
       Enquirer also publicly apologized for Gallagher's misconduct and paid
       Chiquita more than $10 million in a settlement.

Ventura v. The Cincinnati Enquirer, 396 F.3d 784, 788 (6th Cir. 2005). Both Gallagher

and Ventura were investigated and ultimately convicted of charges relating to the

unauthorized access. Id.

       As stated by the Sixth Circuit, The Enquirer retracted the entire series of articles,

including but not limited to the Article at issue in the current discovery dispute. The

language of the retraction was unequivocal. “The Enquirer has now become convinced

that the above representations, accusations and conclusions are untrue and created a

false and misleading impression of Chiquita’s business practices.” (Doc. 2-2 at 12,

PageID 143). “We have withdrawn the articles from continued display on the Enquirer’s

Internet website and renounce the series of articles.” (Id.)

              C. The Subpoena

       Plaintiffs seek discovery from The Enquirer, in part, as a means to prove up the

retracted Article’s references to Chiquita’s operations in Ecuador, which Plaintiffs assert

are relevant to “core” claims in the Marquinez case. The original subpoena listed 15 broad

categories of documents, including the two reporters’ complete personnel files. Although

the subpoena has not been amended, Plaintiffs narrowed their requests during a meet

and confer process to correspond to Topics 3, 4, 7, 8, 9 and 10 in the original subpoena.

                                             5
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 6 of 21 PAGEID #: 1623




        1. All documents …regarding either (1) the Nominee form of ownership or (2) the
           Trust form of ownership used by Chiquita, and any of Chiquita’s affiliates or
           subsidiaries, to structure ownership of banana growing operations in Ecuador
           as described in [the Article].

        2. The 1992 report written by financial analyst Paul M. White regarding the
           ownership structure of Ecuadoran banana growing operations identified in [the
           Article].

        3. All documents …pertaining to the case captioned Ventura v. Cincinnati
           Enquirer, et al., No. 1:99-cv-00793-HJW-JS (S.D. Ohio)…

        4. All documents …pertaining to the lawsuit case captioned Chiquita Brands Intl
           v. Gallagher, No. 1:8-cv-00467-SJD (S.D. Ohio)….

        5. All documents…produced in the State of Ohio’s investigation into George
           Ventura’s actions related to [the Article]….

(Doc. 9-34 at 6, email correspondence).5

                D. Plaintiffs’ Two Prior Attempts to Obtain the Information

        The instant subpoena represents Plaintiffs’ third attempt to obtain either the same

or substantially similar information.

                1. Plaintiffs’ Motion to Compel in the Underlying Delaware Case

        Plaintiffs first tried to obtain the information from Defendant Chiquita in the

underlying case. In April 2020, Plaintiffs moved to compel Chiquita to produce additional

documents related to Chiquita’s alleged banana operations in Ecuador from 1965 to 1985,

including evidence of business relationships with 62 banana plantations where Plaintiffs

were employed and the March 1992 White financial report referenced in the Article. (See




5
Plaintiffs imply that they further narrowed the five topics listed in the email during an oral conference on
October 29, (Doc. 9 at 12), but which topics were further narrowed is not readily apparent to this Court.

                                                     6
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 7 of 21 PAGEID #: 1624




Doc. 308 in Case No. 1: 12-cv-695-RGA).           At a hearing held on April 23, 2020, U.S.

Magistrate Judge Fallon denied the motion to compel. The Enquirer has filed a copy of

the transcript as an exhibit to its motion to quash. (Doc. 2-2; see also Doc. 315 in Case

No. 1:12-cv-RGA).

       The Delaware Court spent considerable time discussing Plaintiffs’ request for the

White report. In response to Plaintiffs’ motion, Chiquita questioned whether the White

report had ever existed, given that its existence was based solely on the fully retracted

Article. (Doc. 2-4 at 4). Chiquita further stated that it had searched for the alleged report

“for several months, has not located it, and …has no reason to believe that it ever existed.”

(Id.) Chiquita explained that its HR records reflected that Paul White was not a “financial

analyst” as reported in the Article and had nothing to do with Chiquita’s Ecuadorian

operations but was instead a country manager for Russia who resided in the Czech

Republic. (Doc. 310 in Case No. 1:12-695-RGA; see also Doc. 2-2, Transcript at 20;

PageID 151). Judge Fallon similarly questioned, based upon The Enquirer’s retraction,

whether the White report “ever existed.” (Doc. 2-2 at 9-11, PageID 140-142). The Court

denied Plaintiffs’ motion based upon The Enquirer’s unequivocal retraction of the Article

as “untrue.” “[T]he Court will not …allow a motion to compel something that was retracted,

determined to be untrue as part of an entire series that had been published, and was

withdrawn, retracted, and deemed to be untrue.” (Id. at 13, PageID 144).

       Plaintiffs’ counsel conceded that The Enquirer’s retraction “is as broad as I think

the Court is reading it,” but argued that “it was the product of resolution of litigation” and



                                              7
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 8 of 21 PAGEID #: 1625




“there was no expressed denial that these documents [including the White report]

existed.” (Id.) Judge Fallon was unmoved. “The motion to compel a report, should any

exist, which the Court is highly doubtful of, is denied.” (Id. at 21, PageID 152). Judge

Fallon also denied Plaintiffs’ motion to compel any other documents from Chiquita relating

to alleged banana operations or activities in Ecuador.

              2. Plaintiffs’ Subpoena to a Former Enquirer Reporter

       Plaintiffs did not object to Magistrate Judge Fallon’s order before the district judge.

Instead, they subpoenaed the co-author of the Article in the Northern District of Georgia,

Cameron McWhirter, seeking his testimony and production of most of the same decades-

old documents that are sought from The Enquirer herein. McWhirter moved to quash the

subpoena. See Marquinez v. Dole, Case No. 1:20-cv-4834-CAP. On December 2, 2020,

U.S. Magistrate Judge Salinas granted the motion to quash in its entirety. The Enquirer

has filed a copy of the hearing transcript, which was incorporated into the court’s one-

page order, as an exhibit to its reply. (Doc. 10-1).

       At the Georgia hearing, Plaintiffs confirmed that “essentially we’re seeking to

establish the veracity of what was in the exposé.” (Id. at 8, PageID 1585). McWhirter

sought to quash the subpoena based upon Georgia’s “Shield Law” and a qualified

journalistic privilege recognized in the Eleventh Circuit. The hearing focused on whether

the privilege had been waived or could be overcome. Importantly, the three factors on

which the Court focused were whether the information is: (1) material and relevant to

Plaintiffs’ claims; (2) could not be reasonably obtained by alternative means; and (3) is



                                              8
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 9 of 21 PAGEID #: 1626




necessary to the proper preparation or presentation of the underlying case. The Georgia

court found for McWhirter and against Plaintiffs on all three factors.

        Beginning with whether the requested materials are relevant, material, or

necessary to prove Chiquita’s involvement in Ecuador, Judge Salinas first noted that the

Article barely mentioned operations in Ecuador:

        [T]here’s a lot of stuff in the article about Honduras, right, like, super specific
        stuff about Honduras, then it has a little bit about Columbia and then maybe
        somewhere else, and then it kind of ends with Ecuador. It kind of – I mean,
        in a certain way it fizzles out, because the last sentence of it is they didn’t
        do it. I mean, to me it sounds like [Chiquita] ultimately didn’t do it in Ecuador.

(Doc. 10-1at 17, PageID 1594). Judge Salinas expressed additional concerns with the

need for the materials after hearing that Plaintiffs were “trying to establish … how much

of [the] reporting was credible versus … what were the internal discussions at the Enquirer

about the retraction.” (Doc. 10-1 at 19, PageID 1596). The court responded:

        I’m still just not sure where that gets you. I mean, you’re still in – you’re still
        not to the heart of it. I still feel like you’re in a weird hearsay land that that -
        - whether or not the article is true, it was published. You know, you’ve got
        the back story of why it was retracted, it was retracted. So - - but the whole
        point of it is, did Chiquita own land in Ecuador during this certain period of
        time. I don’t know that you’ve connected those dots.

(Id. at 19-20, PageID 1596-97). Consistent with the Delaware court’s analysis, Judge

Salinas stated that even asserting the existence of the 1992 White report6 based upon a

retracted newspaper article written in 1998 “seems to be rank speculation” and “a big

fishing expedition.” (Doc. 10-1 at 17, PageID 1584).



6
 McWhirter had filed a declaration stating that he not only did not possess the White report or know its
content, but that he could not recall ever having seen or read the White report. (Id. at 16, PageID 1593).

                                                    9
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 10 of 21 PAGEID #: 1627




        The Georgia court also questioned the relevance of the information after the

 reporter’s counsel pointed out that the underlying complaint did not allege Chiquita’s

 involvement in Ecuador, and after noting the pesticide use allegedly stopped in 1985,

 whereas Plaintiffs sought a 1992 report referenced in a 1998 Article. “Is there a – am I

 wrong in wondering about that time difference…in terms of relevance?” (Doc. 10-1 at 21,

 PageID 1598). While insisting that Chiquita’s presence in Ecuador remains at issue,

 Plaintiffs’ counsel neither cited to specific allegations in the Delaware complaint that

 allege Chiquita’s involvement in Ecuador, nor connect the disparate time periods.

 Instead, counsel conceded that Chiquita’s involvement “could have been pled more

 clearly in the complaint” and stated that “we’re in the process of amending it to clarify it.”

 (Id. at 22, PageID 1599). As of the date of this Order, no motion to amend has been filed

 in the underlying Delaware Marquinez case.

        Last, Judge Salinas found that Plaintiffs had failed to show that they could not

 obtain the information through better sources, and/or alternative means that were less

 reliant on hearsay, calling the reporter is “the least best” person from whom to obtain the

 information. She pointed out that Plaintiffs appeared to have done little to subpoena the

 Chiquita employees “that you think were the ones, you know, making this plan and setting

 up the [Ecuadoran] trusts….” (Id. at 18, PageID 1595). Judge Salinas stated Plaintiffs

 could have filed objections to Magistrate Judge Fallon’s order before the presiding district

 judge, but failed to do so. (Id. at 30, PageID 1607). She questioned Plaintiffs’ strategy

 of seeking the same information from a reporter. “[Y]ou know, it doesn’t seem to me that



                                              10
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 11 of 21 PAGEID #: 1628




 means that you throw your hands in the air and then try to go get exactly what [Judge

 Fallon] said you can’t have from the reporter.” (Id. at 31, PageID 1608).

       II.    Analysis

       The Enquirer seeks to quash the subpoena on grounds that the information sought

 by the subpoena is beyond the scope of discovery under Rule 26(b)(2), and is not

 material, relevant, or necessary to prove Plaintiffs’ claims in the Delaware case. The

 Enquirer further asserts that the subpoena should be quashed based upon the two prior

 adverse discovery rulings concerning the same or similar information.         Third, The

 Enquirer maintains that the subpoena should be quashed because it seeks to have The

 Enquirer act as Plaintiffs’ “discovery agent” in a fishing expedition that would impose an

 extraordinary burden on the non-party newspaper. Last, The Enquirer suggests that the

 subpoena should be quashed because it seeks material subject to attorney client and

 work product privileges, as well as material that could be privileged under Ohio’s

 journalistic Shield Law. The undersigned agrees with The Enquirer that the subpoena

 should be quashed.

       A. The Enquirer’s Burden

       As the moving party, The Enquirer has the burden to prove it is entitled to relief.

 See Fed. R. Civ. P. 45(c)(3); Baumgardner v. Louisiana Binding Serv., No. 1:11cv794,

 2013 U.S. Dist. LEXIS 27494, at *4, 2013 WL 765574 (S.D. Ohio Feb. 28, 2013). “The

 scope of discovery under a subpoena is the same as the scope of discovery under Rule

 26.” Hendricks v. Total Quality Logistics, 275 F.R.D. 251, 253 (S.D. Ohio 2011). To fall



                                            11
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 12 of 21 PAGEID #: 1629




 within that scope, the materials sought at a minimum must be “nonprivileged” and

 “relevant to any party's claim or defense and proportional to the needs of the case….”

 Rule 26(b)(1).

        This Court retains the discretion “to limit the scope of discovery where the

 information sought is overly broad or would prove unduly burdensome to produce.”

 Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). Upon

 a showing of “good cause,” a court may forbid discovery “to protect a party or person from

 annoyance, embarrassment, oppression, or undue burden or expense.” Rule 26(c)(1). In

 addition, under Rule 26(b)(2)(C), a court “must limit” discovery that “is unreasonably

 cumulative or duplicative” or if “the party seeking discovery has had ample opportunity to

 obtain the information by discovery in the action” or if “the proposed discovery is outside

 the scope permitted by Rule 26(b)(1).”

        B. The Subpoena Seeks Irrelevant Material and Would Unduly Burden the
           Nonparty Newspaper

        The Enquirer begins by arguing that the subpoena seeks information outside the

 scope of discovery.    Alternatively, even if the materials are relevant, The Enquirer

 contends that the subpoena should be quashed as unduly burdensome.

        In considering whether the discovery sought is unduly burdensome, the
        Court considers whether “the burden or expense of the proposed discovery
        outweighs its likely benefit, considering the needs of the case, the amount
        in controversy, the parties' resources, and the importance of the discovery
        in resolving the issues.” Fed. R. Civ. P. 26(b)(2)(C)(iii)…. In addition, “the
        status of a person as a non-party is a factor that weighs against disclosure.”




                                             12
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 13 of 21 PAGEID #: 1630




 Vietnam Veterans of America v. C.I.A., 2011 WL 4714000, at *5 (S.D. Ohio 2011) (quoting

 American Elec. Power Co., Inc. v. U.S., 191 F.R.D. 132, 136 (S.D. Ohio 1999) (additional

 citations omitted)).

         Given that the 2012 Marquinez Complaint on its face does not allege that Chiquita

 controlled any farms in Ecuador, Plaintiffs face an uphill battle to show that any of the

 documents requested by the subpoena are relevant to any claim or defense. Without

 citing to any allegations in the underlying Complaint, Plaintiffs continue to insist that a

 “significant aspect of liability turns on the conduct of whichever multi-national grower,

 including Chiquita, owned, operated, or otherwise controlled one or more of 62 plantations

 at issue” in Ecuador. (Doc. 9 at 4, PageID 289). Second, Plaintiffs maintain that proof of

 Chiquita’s involvement in Ecuador will support other claims that allege “Chiquita’s

 participation and assistance and conspiracy with other Defendants.” (Doc. 9 at 5, PageID

 290). Finally, and again without citation to any specific answer, motion, or other

 documents in the underlying case,7 Plaintiffs suggest that the information is relevant to

 “any defense asserted by Dole that Chiquita’s predecessors were the Associate

 Producers’ partners on certain plantations” in Ecuador. (Id.)8

         Plaintiffs’ unsupported assertions that they seek to establish “that Chiquita owned,

 operated, or otherwise controlled banana plantations in Ecuador,” (Doc. 9 at 17, PageID


 7
  Plaintiffs more generally cite to a motion to dismiss filed by Chiquita and the Delaware court’s denial of the
 same motion, but the cited docket entries do not correspond to the referenced documents in Delaware
 Case No. 1:12-cv-695. (See Doc. 9 at 10, citing Docs. 185, 225, 242).
 8
  Although Dole appears to be a named Defendant, a recently filed motion for summary judgment states
 that “Dole is not a party to the Marquinez action.” (See, e.g., Doc. 334 at PageID 12049 in Case No. 1:12-
 cv-695).

                                                       13
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 14 of 21 PAGEID #: 1631




 302), and that the requested materials “would support core allegations,” (Doc. 9 at 18,

 PageID 303), are unpersuasive. Plaintiffs have failed to cite to any such “core allegations”

 in the underlying Complaint. The temporal scope of the discovery sought also lacks

 relevance. The alleged toxic exposure occurred from the 1960s to 1985, whereas the

 1998 Article (at most) speaks to Chiquita’s attempts to restructure its holdings in various

 Latin American countries in the 1990s, years after the pesticide exposure at issue. Thus,

 the requested materials do not appear to be relevant to any claim or defense at issue in

 the underlying case so as to fall within the scope of discovery.

         Even if Plaintiffs could point to a specific claim or allegation regarding Chiquita’s

 role in Ecuador prior to 1985, the undersigned agrees with the Delaware court that the

 fact that The Enquirer explicitly retracted the Article as “untrue” seriously undermines the

 relevance of the decades-old supporting materials that newspaper may have retained, if

 they ever existed.         And again, in context, the Article barely mentions Ecuador.

 Contemporaneous editor’s notes confirm that the well-traveled reporters never visited

 Ecuador.9 As the Georgia court pointed out, the sole reference to Ecuador occurs in a

 short section at the end of the 18-page article that references the alleged White report

 and the Hills memo. The Article concludes that the 1992 plans discussed in the Hills

 memo were never put into place. Thus, even if the 1992 White report and/or Hills memo

 existed, Plaintiffs’ position that those documents could be used to prove an (apparently



 9
  During their research for the Article, former editor Lawrence Beaupre stated that the reporters had traveled
 to “Costa Rica, Honduras, Panama and the Caribbean islands of St. Lucia and Dominica” as well as to
 “Brussels, Antwerp, Vancouver, New York and Washington, D.C.” (Doc. 9-9, Exhibit 8).

                                                      14
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 15 of 21 PAGEID #: 1632




 non-existent) allegation in the underlying Complaint that Chiquita owned or operated

 farms in Ecuador prior to 1985 is widely speculative.

        The Enquirer also has amply demonstrated that a thorough search for such

 materials would be unduly burdensome, based upon a comparison of the (purely

 hypothetical) relevance of the materials and the burden that Plaintiffs seek to impose

 upon the newspaper to search for decades-old materials that appear unlikely to exist.

 The “proportionality” concerns for discovery of questionable relevance from a party differs

 from that which can be obtained from a non-party, for good reason. Here, proportionality

 considerations alone would preclude such a blatant fishing expedition. In other words,

 given the remote likelihood of relevance of the discovery sought and The Enquirer’s non-

 party status, the subpoena directed to The Enquirer is not appropriately proportional to

 the claims at issue.

        Leaving aside the separate issues of privilege, documents relating to satellite

 litigation spawned by The Enquirer’s retracted 1998 exposé fall even further outside the

 scope of discovery. For example, the primary claim in the Ventura case was whether The

 Enquirer breached its contract with Ventura not to identify him as a source of information

 for the Chiquita Report. Both the criminal and civil cases against reporter Gallagher

 concerned Gallagher’s alleged unauthorized access to the Chiquita voicemail system and

 have nothing to do with Chiquita’s alleged involvement with the use of a pesticide in

 Ecuador prior to 1985.     Plaintiffs fail to make any reasonable argument linking the

 requested materials to any claim or defense in the underlying case.



                                             15
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 16 of 21 PAGEID #: 1633




         C. The Persuasive Reasoning of Two Courts’ Prior Rulings

         Pursuant to Rule 26(b)(2)(C)(i) and (ii), a court must limit discovery that is

 “unreasonably cumulative or duplicative” if “the party seeking discovery has had ample

 opportunity to obtain the information by discovery in the [underlying] action.” The Enquirer

 accuses Plaintiffs of seeking “an end run” around the Delaware court’s adverse ruling in

 the underlying case, and urges this Court to follow the reasoning of both the Delaware

 court and the recent ruling by the Georgia court in denying nearly identical requests. In

 response, Plaintiffs argue that they are not bound by the Delaware court’s ruling because

 that court denied their prior motion to compel discovery from Chiquita “without prejudice.”

 They attempt to distinguish the reasoning of the Georgia court as based primarily on

 privileges that are not recognized in Ohio or by the Sixth Circuit. Neither of Plaintiffs’

 arguments is persuasive.

         First, Plaintiffs had ample opportunity to obtain the White report and much more

 relevant and probative discovery directly from Defendant Chiquita in the Delaware case.

 It should go without saying that the best source of evidence to prove any involvement of

 Chiquita in Ecuador during the relevant time frame is Chiquita officials and employees

 alleged to have been involved at that time. Plaintiffs filed a motion to compel and were

 granted a full hearing on the issues presented.10 The Delaware court made a clear ruling

 that the White report was not sufficiently relevant or material to the issues in dispute, in




 10
   The court declined to address some issues because Plaintiffs had failed to fully exhaust extrajudicial
 efforts to resolve them with Chiquita prior to seeking relief from the court.

                                                   16
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 17 of 21 PAGEID #: 1634




 light of the unequivocal retraction of the 1998 Article as “untrue” in its entirety. Following

 up Judge Fallon’s denial of the motion to compel the White report (the existence of which

 was seriously called into question), counsel asked “if the plaintiffs develop additional

 information supporting the existence of the document, I’d like to know that we wouldn’t be

 violating the Court’s order to then pursue that in discovery.” (Doc. 2-2 at 36, PageID 167).

 The Court responded that all discovery rulings “are typically without prejudice” with the

 understanding that discovery is “a continual and updated process.” (Id.) Respectfully, the

 undersigned is doubtful that the Delaware court intended for Plaintiffs to subpoena the

 White report from the very same newspaper that retracted the entire Article as “untrue”

 decades ago. And, although the Delaware court’s ruling was without prejudice, that does

 not mean that it has no impact on this Court’s analysis under Rule 26(b)(2)(C). Plaintiffs

 had ample opportunity to object to Magistrate Judge Fallon’s order before the district

 judge, and/or to seek out other Chiquita records or witnesses who could better prove the

 existence of Chiquita’s alleged activities in Ecuador during the relevant time frame than

 through the discovery now sought from The Enquirer.

        The Georgia court’s ruling emphasizes the same point. Plaintiff readily concedes

 that the Georgia subpoena sought “nearly identical documents” (Doc. 9 at 13, PageID

 298) and the undersigned finds the current requests to be both cumulative and duplicative

 of the prior rejected requests. Although the Georgia court granted the motion to quash

 on the basis of state and federal privileges that do not exist in this jurisdiction,11 the court’s


 11
  See In re Grand Jury Proceedings, 810 F.2d 580 (6th Cir. 1987).

                                                  17
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 18 of 21 PAGEID #: 1635




 analysis remains highly persuasive. In considering whether the asserted privilege could

 be overcome, Judge Salinas focused on distinct elements that align with those considered

 by this Court under Rule 26(b)(2)(C), including relevance, materiality, and Plaintiffs’

 opportunity to pursue more probative evidence directly from Chiquita.

         Plaintiffs seek to turn the “cumulative” analysis on its head, suggesting that this

 Court should deny the motion to quash because it failed in its prior efforts to obtain the

 documents from Defendant Chiquita. Plaintiffs further accuse The Enquirer of “spoiling

 of documents” by “deep-six[ing] its own Article records, reporters’ notes, and

 documents…at the behest of counsel and as part of a deal it struck with Chiquita to

 muzzle its journalists and disentangle itself from further legal problems with Chiquita.”

 (Doc. 9 at 16, PageID 301, citing Ventura v. Cincinnati Enquirer, No. 1:99-cv-793 (S.D.

 Ohio Aug. 7, 2001).12 The insinuation of some nefarious purpose by The Enquirer and

 its counsel based upon the newspaper’s actions in unrelated litigation that occurred many

 years before Plaintiffs subpoenaed the records from the paper has no basis in fact or law.

 And to suggest that The Enquirer’s adherence to alleged terms of a 2003 contractual

 settlement amounts to some type of bad faith or legal spoliation is reprehensible.

 Criticism of the Enquirer’s actions in the unrelated litigation is simply not relevant to

 Plaintiffs’ cause in this case.



 12
   Plaintiffs seek depositions in the Ventura case discarded after the entry of judgment in Chiquita’s favor.
 Plaintiffs admit the records appear to be retained in Sixth Circuit archives but were not requested until
 November 2020, at which time Plaintiffs were notified that the records are currently “unavailable for
 reproduction and digitization because of COVID-19.” (Doc. 9 at 9, PageID 294; Doc. 9-35 at 2, PageID
 1565).

                                                     18
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 19 of 21 PAGEID #: 1636




        D. Asserted Privileges and the “Special Status” of a Newspaper

        In addition to being outside the scope of discovery and unduly burdensome, The

 Enquirer seeks to quash the subpoena based upon its likely assertion of attorney client

 and work product privileges, at least for materials contained in litigation files from three

 unrelated cases.13     However, Plaintiffs dispute the applicability of any privilege to

 materials filed of public record. The Enquirer also asserts that the materials relating to

 the Article may be covered by a state law privilege under Ohio’s journalistic “shield law,”

 see Ohio R.C. 2739.12 – a privilege that Plaintiffs argue applies only to sources and not

 to “materials.” Finally, The Enquirer urges this Court to consider its particular status as a

 nonparty newspaper being asked to respond to extremely broad discovery requests.

        The undersigned declines to reach the parties’ specific arguments on privilege

 because there is no particular document before the court to evaluate, and because it is

 abundantly clear that the motion to quash should be granted on other grounds. However,

 the undersigned will briefly address The Enquirer’s status as a nonparty newspaper. That

 status remains an appropriate factor to consider in determining whether the civil discovery

 request is unduly burdensome.

        The Sixth Circuit’s repudiation of any qualified journalistic privilege is not to the

 contrary.    In Grand Jury Proceedings, the Sixth Circuit cautioned that “courts

 should…make certain that the proper balance is struck between freedom of the press and




 13
  The Enquirer concedes that it has not located responsive documents and therefore does not claim a
 specific privilege.

                                                19
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 20 of 21 PAGEID #: 1637




 the obligation of all citizens to give relevant testimony,” taking into consideration whether

 the testimony sought amounts to harassment, or whether the discovery is sought in good

 faith, “whether the information sought bears more than a remote and tenuous relationship

 to the subject of the investigation, and whether a legitimate law enforcement need will be

 served by forced disclosure of the confidential source relationship.” Id., 810 F.2d at 586.

 The undersigned agrees with the sentiment expressed by the court in In re

 DaimlerChrysler AG Securities Litigation, 216 F.R.D. 395, 406 (E.D. Mich. 2003): “Given

 the important role that newsgathering plays in a free society, courts must be vigilant

 against attempts by civil litigants to turn non-party journalists or newspapers into their

 private discovery agents.” Id.

        The DaimlerChrysler court reasoned that the fact that the non-party is part of the

 press should be considered in the context of the “proper balance” required under In re

 Grand Jury Proceedings.       Consideration of the particular burden imposed upon a

 nonparty member of the press also is consistent with proportionality concerns.

        “If the parties to any lawsuit were free to subpoena the press at will, it would
        likely become standard operating procedure for those litigating against an
        entity that had been the subject of press attention to sift through the press
        files in search of information supporting their claims. The resulting
        wholesale exposure of press files to litigant scrutiny would burden the press
        with heavy costs of subpoena compliance, and could otherwise impair its
        ability to perform its duties—particularly if potential sources were deterred
        from speaking to the press, or insisted on remaining anonymous, because
        of the likelihood that they would be sucked into litigation ... And permitting
        litigants unrestricted, court-enforced access to journalistic resources would
        risk the symbolic harm of making journalists appear to be an investigative
        arm of the judicial system, the government, or private parties.”




                                              20
Case: 1:20-mc-00042-SJD-SKB Doc #: 11 Filed: 01/13/21 Page: 21 of 21 PAGEID #: 1638




 In re DaimlerChrysler AG Securities Litigation, 216 F.R.D. at 406 (quoting Gonzales v.

 Nat'l Broadcasting Co., Inc., 194 F.3d 29, 35 (2nd Cir. 1999)).

        The fact that The Enquirer is a newspaper is neither irrelevant nor dispositive. At

 the end of the day, it is simply one more factor that adds to the totality of circumstances.

 Considering that totality, it is clear that the burden on The Enquirer to produce the

 requested documents vastly outweighs any hypothetical benefit to the Plaintiffs.

        III.   Conclusion and Order

        For the reasons discussed herein, The Enquirer’s motion to quash (Doc. 1) is

 GRANTED, and this miscellaneous matter is closed.

        IT IS SO ORDERED.

                                                         Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                             21
